                                                                                                                         FILED
                                                                                                                   U.S. DISTRICT COURT
AO 24513 (Rev. 1)2/18)   Judgment in a Criminal Case                                                           EASTERN DISTRICT ARKANSAS
                         Sheet J
                                                                              JAN 2 5 Z019
                                            UNITED STATES DISTRICT COURJiMESW.M
                                                            Eastern District of Arkansas
                                                                                                           By:, _ _t-f-+f---b~=
                                                                                                                                           EPCLERK

                UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                     v.
                         CARLOS FUTRELL                                           Case Number: 4:18-CR- 562-BD-1

                                                                                  USM Number: 18792-076
                                                                                   Nicole Lybrand
                                                                                  Defendant's Attorney
THE DEFENDANT:
!ill pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendcre to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    alter a pica of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                     Offense Ended

  18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                   4/12/2018                    1




       The dclcndant is sentenced as provided in pages 2 through         __4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Counr(s)                                                Dis     D arc dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 davs of any change ofnmne, residence.
or mailing address until all fines, restitution, costs. and special assessments imposed by this judgment arc fuflv paid. If ordered to pay restitution.
the defondant must notify the court and United States attorney of rnatc1ial changes in cconon1ic circumstari'ccs.

                                                                          1/22/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          Beth Deere, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                         _ _ L, ZS";__j9_ _ _ _ _ _ __
                                                                         Date                       7
AO 2458 (Rev. 01118) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                        Judgment --- Page _ _2
                                                                                                                             __ of   4
 DEFENDANT: CARLOS FUTRELL
 CASE NUMBER: 4:18-CR-562-BD-1

                                                              IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bm-eau of Prisons to be imprisoned for a total
 term of:
  4 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D The court makes the following recommendations to the Bureau of Prisons:




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D at      _ _ _ _ _ _ _ _ _ _ D a.m.                 D   p.m.     011


             D   as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at                                                      with a ce11ified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                             By-----------------------
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02.il8)   Judgment in a Criminal Case
                        Sheet 5 -- Criminal Monetary Penalties
                                                                                                            Judgment   Page     3      of         4
DEFENDANT: CARLOS FUTRELL
CASE NUMBER: 4:18-CR- 562-BD-1
                                                 CRIMINAL l\10NETARY PENALTIES
      The defcmfant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                    .JVTA Assessment*                   :Fine                     Restitution
TOTALS              $ 25.00                       $ 0.00                              $ 0.00                    $ 0.00



 D    The determination of restitution is deferred until
                                                         ----
                                                              . An Ame11ded Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The delcndant must make restitution (including community restitution) to the follmving payees in the amount listed below.

      lfthe defendant makes a partial payment, each pavee shall receive an approximatclyrropor,tioned payment, u_nless speci_fied otherwise in
      the prioritv order or percentage payment column below. However, pursuant to 18 L .S.C. ~ 3664(1), all nontederal v1et11ns must be paid
      befi.,rc the'United Stales is paid.

 Name of Payee                                                          Total Loss"'"'           Restitution Ordered            Prioritv or Percentage




 TOTALS                                $                           0.00           $                         0.00
                                                                                      -----------

 D     Restitution amount ordered pursuant to plea agreement              S

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifkenth day af'kr the date of the judgment, pursuant to 18 U.S.C. ~ 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. ~ 3612(g).

 D     The court dctennincd that the defendant does not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for the            D fine     D restitution.
       D     the interest requirement for the         D     fine    D     restitution is modified as follows:


 * .lt~<.;ticc fc)r ?ietirns of Trafficking Act of 2015, Pub. L. No. ~ 14-22.                             .       . .                .         .
 ** hndmgs tor the total amount ot losses are reqrnred under Chapters             I 09A, 110, l l OA, and l 13A of T 1tle I 8 for offenses committed on or
 afrer September 13. 1994. but before 1\pril 23, 1996.
AO 245B (Rev. 02/18> Judemcnt in a Criminal Case
                     Sh;et 6 •- Schedule of Payments

                                                                                                         Judgment    Page __4__ of             4
DEFENDANT: CARLOS FUTRELL
CASE NUMBER: 4:18-CR-562-BD-1

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendanfs ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$           25.00              due immediately, balance due


           •      not later than                                  . or
           •      in accordance with    •    C,    •    D,
                                                             •     E,or
                                                                            •    F below: or

B     •    Payment to begin immediately (may be combined with             • c.       0D,or        0 F below); or

C     O Payment in equal           _ _ _ _ _ (e.g., week(v. month~i·, quarter(v) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g.. months or years), to commence _____ (e.g.. 30 or 60 days) after the date of this judgment; or

D     O Payment in equal        _ _ _ _ _ (e.g., weekfv. month~v, quarter~~') installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g.. months or years), to commence
                                                             _____ (e.g.. 30 or 60 days) after release from imprisonment to a
           tenn of supervision; or

E     •    Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     •    Special instructions regarding the payment of criminal monetary penalties:




Unkss the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment ofcriminal monetary penalties is due during
the period of imprisonment." All criminal monetary penalties, except those payments made through the Federal Bureau of Ptisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defe11da11t numbe,'), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.                       ,




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessment,('.!) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
